Name: 94/286/EC: Commission Decision of 22 April 1994 on the regionalization plan submitted by Portugal under Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  cultivation of agricultural land;  farming systems;  economic policy
 Date Published: 1994-05-17

 Avis juridique important|31994D028694/286/EC: Commission Decision of 22 April 1994 on the regionalization plan submitted by Portugal under Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic) Official Journal L 122 , 17/05/1994 P. 0037 - 0037COMMISSION DECISION of 22 April 1994 on the regionalization plan submitted by Portugal under Regulation (EEC) No 1765/92 (Only the Portuguese text is authentic) (94/286/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 232/94 (2), and in particular Article 16 thereof, Whereas, on 30 September 1992, Portugal submitted a regionalization plan to the Commission in accordance with Article 3 (3) of Regulation (EEC) No 1765/92; whereas, pursuant to Commission Decision 93/121/EEC of 23 December 1992 on the regionalization plan submitted by Portugal under Council Regulation (EEC) No 1765/92 (3), Portugal revised the plan; whereas a new plan was submitted to the Commission on 21 March 1994; Whereas an examination of the revised plan shows that Portugal has retained the criteria previously used for regions in the southern part of the country resulting in the allocation, in accordance with a pre-established national classification of soils, of a specific yield to each holding on the basis of the areas it comprises and for which a compensatory payment has been applied for; whereas as a consequence the plan does not result in the establishment of distinctive homogenous production zones in the regions in question; whereas it does not, therefore, meet the criteria laid down in Article 3 of Regulation (EEC) No 1765/92; Whereas, however, in view of the work completed for the 1994 harvest, its applications for the 1994/95 marketing year should be permitted; Whereas the measures provided for in this Decision are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS DECISION: Article 1 1. For the 1994/95 marketing year, Portugal may apply, in regions in the southern part of the country and by way of a transitional measure, the regionalization plan notified to the Commission on 21 March 1994 based on the same criteria for the classification of land as used for the establishment of the regionalization plan for the 1993/94 marketing year. 2. For the 1995/96 marketing year, the Portuguese Republic shall submit before 31 July 1994 a plan revising the methods referred to in paragraph 1 in accordance with Article 3 of Regulation (EEC) No 1765/92. Article 2 The Community shall not be liable financially should expenditure exceed that arising from the application of this Decision. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 22 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 30, 3. 2. 1994, p. 7. (3) OJ No L 48, 26. 2. 1993, p. 63.